Title: To George Washington from David Forman, 14 September 1780
From: Forman, David
To: Washington, George


                        

                            
                            Sir
                            Freehold 14th Septr 1780 Ten oClock P.M.
                        
                        I am this minute Informed that Admiral Rodney with twelve sail of the line & four frigates are
                            Arrived off Sandy Hook from the West Indies—My Informant also says that they yesterday took a french Frigate to the
                            southward & sent her this day up to N. York—This Acct my informer says may be relyd upon—He further adds (but not
                            with Certainty) that 5,000 British Troops are to be sent in a few days His acct says to sail the 25th Inst. for Carolina—I
                            thought the above Acct of too much importance to be delayed untill I sent twenty miles for a horseman & Prevailed
                            on the bearer Major Longstreet to wait on Your Excelly—should it appear from further information that this intelligence is
                            in any respect meterially Wrong I will Correct it by sending a horseman as soon as I shall be better Informed—Yet I would
                            observe to your Excelly that I have hardly ever been deceived by Accts through this Channell. I have the honor to be Your
                            Excellys most Obedt humbe servt
                        
                            David Forman
                        
                        
                            P.S. there is a Report that the Combined Fleets from the West Indies are on the Coast.
                        
                    